Citation Nr: 1733616	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-20 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for vitiligo.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right foot disability, other than service-connected bunionectomy of the big toe with pin fixation of the second hammertoe and plantar fasciitis.  

5.  Entitlement to service connection for a left foot disability.  

6.  Entitlement to service connection for a low back disability (claimed as low back pain).  

7.  Entitlement to service connection for a thyroid disability.  

8.  Entitlement to service connection for a neck disability.  

9.  Entitlement to service connection for a right shoulder disability.  

10.  Entitlement to service connection for headaches.  

11.  Entitlement to an initial disability rating in excess of 10 percent for right foot bunionectomy of the big toe with pin fixation of the second hammertoe.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to May 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2017, the Veteran testified before the undersigned in a Board hearing in Detroit, Michigan.  A transcript of that hearing has been associated with the claims file and reviewed.  

In September 2010, the Veteran submitted a claim for disability benefits for a right foot condition.  A March 2012 rating decision granted service connection for right foot bunionectomy of the big toe with pin fixation of the second hammertoe.  In April 2012, the Veteran submitted a claim of service connection for right foot pain.  The Agency of Original Jurisdiction (AOJ) interpreted the Veteran's April 2012 statement as a claim for service connection for right heel pain, and denied service connection in a September 2012 rating decision.  In December 2014, the VA received a claim of service connection for right foot plantar fasciitis, which was denied in a June 2015 rating decision.  As discussed in more detail below, the record contains diagnoses pertaining to the right foot that are not encompassed by previous rating decisions.  Accordingly, the Board has recharacterized the claim for right heel pain more broadly to include all right foot disorders, other than bunionectomy of the big toe with pin fixation of the second hammertoe and plantar fasciitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

The issues of service connection for bilateral knee disabilities, a right foot disability (other than bunionectomy of the big toe with pin fixation of the second hammertoe and plantar fasciitis), a left foot disability, a low back disability, a thyroid disability, a neck disability, a right shoulder disability, and headaches; and increased rating for right foot bunionectomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's vitiligo was incurred in or is otherwise related to his period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for vitiligo have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for vitiligo have been met.

The evidence establishes a current diagnosis of vitiligo, a skin disorder that affects skin pigmentation.  02/24/2017 VBMS, CAPRI No. 2, p. 1.  Thus, the Board finds that there is a current disability.  

In January 2017, the Veteran testified that he did not have a skin disorder when he entered service, and first noticed a change in pigmentation on his right foot while in service.  The Veteran further testified that the skin disorder continued to spread from his right foot to other parts of his body and that he began receiving light treatment (phototherapy) approximately 20 years ago.  01/24/2017 VBMS, Hearing Transcript, pp. 26-30; see also 02/24/2017 VBMS, CAPRI No. 1, p. 329.  A November 2010 medical record reflects vitiligo affecting 45 percent of the Veteran's body surface area.  05/21/2012 LCM, CAPRI, p. 48.  Based on the competent and credible testimony of the Veteran and supporting competent medical evidence, the Board finds that the totality of the evidence is at least in equipoise as to whether the Veteran's vitiligo was incurred in service.  


ORDER

Service connection for vitiligo is granted.  


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In March 2011, a VA examiner opined that the Veteran's bilateral knee sprain is less likely than not due to service.  In support, the examiner noted right leg and left knee injuries in service, but found that they were treated with no residuals.  The examiner stated that there is no documented evidence of a left or right knee disorder during service or immediately after discharge.  03/03/2011 VBMS, VA Exam, p. 16.  In July 2013, the Veteran was diagnosed with bilateral degenerative joint disease (DJD) of the knees.  07/11/2013 VBMS, Medical-Government, p. 4.  In January 2017, the Veteran testified that he has experienced bilateral knee pain on a continuous basis since discharge.  01/24/2017 VBMS, Hearing Transcript, pp. 17, 20.  An addendum opinion should be obtained that adequately addresses the Veteran's lay testimony.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (stating that the absence of documented treatment cannot, alone, serve as a basis for finding that lay evidence lacks credibility).  The Board further finds that the March 2011 VA examiner's opinion as to whether a bilateral knee disorder is secondary to the service-connected right foot disability is not supported by a sufficient rationale.  See Stefl, 21 Vet. App. at 124.  Accordingly, a remand is necessary to clarify the current diagnoses, and to obtain an opinion as to the etiology of any diagnosed knee disorder.

Regarding the claim of service connection for a right foot disorder, the Board notes that the record contains diagnoses of right heel spur, right Achilles' heel sprain, recurrent hallux valgus, and arthritis.  A June 2012 VA examiner opined only as to whether the Veteran's right Achilles' heel sprain was due to an in-service bunionectomy.  06/11/2012 VBMS, VA Exam, pp. 13-14.  Thus, a remand is necessary to clarify the current diagnoses, and to obtain an opinion as to the etiology of any diagnosed right foot disorder, other than bunionectomy of the big toe with pin fixation of the second hammertoe and plantar fasciitis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Stefl, 21 Vet. App. at 124 (stating that an adequate examination should consider all raised theories of entitlement).  

As to the left foot, the Board notes that the record contains diagnoses of arthritis, hallux valgus and bunion deformity, plantar fasciitis, sprain, and heel spur.  In March 2011, a VA examiner opined that the Veteran's left foot disorder or aggravation is less likely than not due to service or his right foot disorder.  In support, the examiner stated that there is no documented evidence of a left foot disorder during service or immediately after discharge.  03/03/2011 VBMS, VA Exam, p. 14.  In January 2017, the Veteran testified that he has experienced left foot pain on a continuous basis since discharge.  01/24/2017 VBMS, Hearing Transcript, pp. 17-20.  An addendum opinion should be obtained that adequately addresses the Veteran's lay testimony.  See Stefl, 21 Vet. App. at 124; see also Buchanan, 
451 F.3d at 1336.  The Board further finds that the March 2011 VA examiner's opinion as to whether a left foot disorder is secondary to the service-connected right foot disability is not supported by a sufficient rationale.  See Stefl, 21 Vet. App. at 124.  Accordingly, a remand is necessary to clarify the current diagnoses, and to obtain an opinion as to the etiology of any diagnosed left foot disorder.  

As previously noted, the Veteran is service-connected for a right foot bunionectomy of the big toe with pin fixation of the second hammertoe, but service connection has been denied for a right heel disorder and right foot plantar fasciitis.  It is unclear from the record which of the Veteran's symptoms (and resulting functional limitations) are attributable to his service-connected right foot disability, and which symptoms are better attributed to non-service-connected disorders (particularly those for which service connection has been expressly denied).  Accordingly, the AOJ should request an addendum opinion to clarify which symptoms and resulting functional impairments are attributable to his service-connected right foot bunionectomy of the big toe with pin fixation of the second hammertoe.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (explaining that VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).   

As to the low back, the Board notes that the record contains diagnoses of lumbosacral sprain, lumbago, and lumbar radiculopathy.  In June 2012, a VA examiner opined that the Veteran's low back disorder or aggravation is less likely than not due to his in-service right foot bunionectomy.  In support of that opinion, the examiner stated that an in-service basketball injury to the lumbar spine was treated and resolved, and that there is no documented evidence of a chronic low back condition during service or immediately after discharge.  06/11/2012 VBMS, VA Exam, p. 14.  In January 2017, the Veteran testified that he has experienced low back pain on a continuous basis since discharge.  01/24/2017 VBMS, Hearing Transcript, p. 6-7, 12.  An addendum opinion should be obtained that adequately addresses the Veteran's lay testimony.  See Stefl, 21 Vet. App. at 124.  Moreover, the Board finds the rationale provided inadequate, as it fails to address the in-service bunionectomy.  Accordingly, a remand is necessary to clarify the current diagnoses, and to obtain an opinion as to the etiology of any diagnosed low back disorder.  

Regarding the claim for a thyroid disorder, a remand is necessary to afford the Veteran a VA examination.  The evidence establishes a current diagnosis of hypothyroidism, and the Veteran described experiencing signs and symptoms of hypothyroidism while in service.  01/24/2017 VBMS, Hearing Transcript, p. 21.  The Veteran further contends that his hypothyroidism is related to iodine pills he took in service.  Id. at 21, 24.  The Board finds that the evidence indicates a nexus between his thyroid disorder and service; thus, the AOJ should schedule the Veteran for a VA examination to determine its etiology.  See McLendon, 20 Vet. App. at 83 (stating that it is "a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  

A March 2012 rating decision denied service connection for a right shoulder disability, and a September 2012 rating decision denied service connection for a neck disability and headaches.  In December 2012, VA received a Form 9 substantive appeal, which indicated the Veteran's dissatisfaction with the denials of service connection for his right shoulder, neck, and headaches.  The Board notes that Form 9 substantive appeals received by VA in June 2013 and July 2013 were construed by the AOJ as notices of disagreement (NODs) with denials of service connection for the other issues currently on appeal, thus demonstrating a pattern of the use of such forms to indicate his disagreement with prior rating decisions.  Moreover, the Board finds that the use of the Form 9 substantive appeal evidences a desire for review of the determinations.  Accordingly, the Board construes the December 2012 Form 9 substantive appeal as an NOD to the March 2012 and September 2012 denials of service connection for a right shoulder disability, a neck disability, and headaches.  See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (discussing what constitutes a notice of disagreement).

The AOJ has not issued an SOC on the claims of service connection for a right shoulder disability, a neck disability, and headaches.  As such, the Board has no discretion, and the issues must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate any outstanding VA treatment records with the virtual file.  

2.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to obtain an etiology opinion as to the Veteran's bilateral knee disorder.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all disorders associated with the knees that are currently present (or present during the period of September 13, 2010, to present).  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

The Board notes that the record already contains diagnoses of bilateral knee sprain and bilateral knee DJD.  

b.  For each diagnosed knee disorder, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's period of active service?  

c.  If arthritis is diagnosed, then is it at least as likely as not (50 percent or greater probability) that the disorder manifested to a degree of 10 percent or more within one year of May 11, 1983?  

d.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed knee disorder was caused by the Veteran's service-connected right foot disability (bunionectomy of the big toe with pin fixation of the second hammertoe).  

e.  Whether it is as least as likely as not (50 percent or greater probability) that any diagnosed knee disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected right foot disability (bunionectomy of the big toe with pin fixation of the second hammertoe).  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to obtain an etiology opinion as to the Veteran's left and right feet disorders, and to assess the severity of his service-connected right foot disability.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

Left foot

a.  Identify all disorders associated with the left foot that are currently present (or present during the period of September 13, 2010, to present).  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

The Board notes that the record already contains diagnoses of arthritis, hallux valgus and bunion deformity, plantar fasciitis, sprain, and heel spur.  

b.  For each diagnosed left foot disorder, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's period of active service?  

c.  If arthritis is diagnosed, then is it at least as likely as not (50 percent or greater probability) that the disorder manifested to a degree of 10 percent or more within one year of May 11, 1983?  

d.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left foot disorder was caused by the Veteran's service-connected right foot disability (bunionectomy of the big toe with pin fixation of the second hammertoe).  

e.  Whether it is as least as likely as not (50 percent or greater probability) that any diagnosed left foot disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected right foot disability (bunionectomy of the big toe with pin fixation of the second hammertoe).  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

Right foot

f.  Identify all disorders associated with the right foot that are currently present (or present during the period of September 13, 2010, to present), other than bunionectomy of the big toe with pin fixation of the second hammertoe and plantar fasciitis.  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

The Board notes that the record contains diagnoses of right heel spur, right Achilles' heel sprain, recurrent hallux valgus, and arthritis.  

g.  For each diagnosed right foot disorder (other than bunionectomy of the big toe with pin fixation of the second hammertoe and plantar fasciitis), is it at least as likely as not (50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's period of active service?  

h.  If arthritis is diagnosed, then is it at least as likely as not (50 percent or greater probability) that the disorder manifested to a degree of 10 percent or more within one year of May 11, 1983?  

i.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right foot disorder (other than bunionectomy of the big toe with pin fixation of the second hammertoe and plantar fasciitis) was caused by the Veteran's service-connected right foot disability (bunionectomy of the big toe with pin fixation of the second hammertoe).  

j.  Whether it is as least as likely as not (50 percent or greater probability) that any diagnosed right foot disorder (other than bunionectomy of the big toe with pin fixation of the second hammertoe and plantar fasciitis) has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected right foot disability (bunionectomy of the big toe with pin fixation of the second hammertoe).  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

k.  Identify, to the extent possible, which right foot symptoms (and resulting functional limitations) are attributable to the Veteran's service-connected right foot bunionectomy of the big toe with pin fixation of the second hammertoe.  If the examiner determines that it is not possible to separate the effects of the Veteran's right foot symptoms, then he or she should explain why that is so.  

4.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to obtain an etiology opinion as to the Veteran's low back disorder.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all disorders associated with the low back that are currently present (or present during the period of April 2, 2012, to present).  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

The Board notes that the record already contains diagnoses of lumbosacral sprain, lumbago, and lumbar radiculopathy.  

b.  For each diagnosed low back disorder, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's period of active service?  

c.  If arthritis is diagnosed, then is it at least as likely as not (50 percent or greater probability) that the disorder manifested to a degree of 10 percent or more within one year of May 11, 1983?  

d.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder was caused by the Veteran's service-connected right foot disability (bunionectomy of the big toe with pin fixation of the second hammertoe).  

e.  Whether it is as least as likely as not (50 percent or greater probability) that any diagnosed low back disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected right foot disability (bunionectomy of the big toe with pin fixation of the second hammertoe).  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

5.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to obtain an etiology opinion as to the Veteran's hypothyroidism.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether it is at least as likely as not (50 percent or greater probability) that hypothyroidism manifested during, or is otherwise related to, the Veteran's period of active service, to include consumption of iodine pills.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

6.  Provide the Veteran a statement of the case as to the issues of entitlement to service connection for a right shoulder disability, a neck disability, and headaches.  All evidence of record should be considered.  

Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. § 20.200.  Thereafter, these matters should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.

7.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


